Citation Nr: 1419387	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-17 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Munroe Regional Medical Center on February 17, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The Board has reviewed all evidence of record, including that found on Virtual VA. 


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder (PTSD), residuals of a neck injury, scars, laryngitis, amebiasis, and impaired hearing.  The Veteran is also in receipt of a total disability rating based on individual unemployability (TDIU), which is permanent in nature. 

2.  Payment or reimbursement of the cost of the private medical care received on February 17, 2011, was not authorized in advance by VA.

3.  The medical expenses incurred on February 17, 2011 were incurred as a result of a medical emergency, and the evidence is at least in equipoise as to whether VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred on February 17, 2011 have been met.  38 U.S.C.A. § 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 1728, VA shall reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that a delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2013).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

The prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b). 

On February 15, 2011, the Veteran was transported via ambulance to Munroe Regional Medical Center with reports of seizures lasting several minutes.  His wife reported that there was no prior history of seizures.  

Examination revealed that the Veteran was alert but disoriented to time, was aphasic, had a dysarthic speech, and had severe right sided weakness consistent with a right hemiparesis.  A CAT scan performed in the Emergency Department showed evolution of a previous large left middle cerebral artery infarct.  The Veteran was initially given Dilantin and experienced no further seizure activity.  He was subsequently started on Tegretol on February 16, 2011, with the need for frequent monitoring noted in the files. 

In light of the neurological finding, an electroencephalogram (EEG) was performed on February 16, 2011.  The EEG revealed a destructive lesion that correlated with the Veteran's status post cerebrovascular accident.  The neurologist recommended clinical correlation and antiepileptic medications.  

The Veteran was discharged on February 17, 2011.  Discharge notes show that he continued to be aphasic and continued to experience right spastic hemiparesis. 

The Veteran's claim for payment or reimbursement of unauthorized private treatment on February 17, 2011 was primarily denied because it was found that the Veteran's seizure disorder was stopped with medication and the emergency resolved on February 16, 2011.  It was also noted that further evaluation could have been completed as an outpatient.  

There is no evidence or contention that the treatment at Munroe was authorized by VA.  The Veteran has been awarded a TDIU and this is permanent in nature, inasmuch as it has been in effect since 2007; he thus meets the first element for reimbursement under 38 U.S.C.A. § 1728(a).  

Although he experienced no further seizure activity following the administering of medication, it is evident from the record that his physicians at Munroe Regional Medical Center made the determination that monitoring of the new medications was necessary.  The Veteran has also credibly asserted such on his May 2011 Form 9.  Furthermore, it was noted that on February 17, 2011, that the Veteran continued to be aphasic and experience symptoms associated with the right sided hemiparesis.  His doctors obviously determined that it was necessary to treat him as an in-patient until February 17, 2011.  Therefore, the most probative medical evidence shows that at on February 17, 2011, the Veteran experienced symptoms of acute severity and it was reasonable for him to believe that he needed medical attention to prevent serious damage.

Having determined that the Veteran's medical condition was emergent on February 17, 2011, the remaining question before the Board is whether or not VA treatment was feasibly available to the Veteran at that time.  In the Discharge Summary, it was noted that on February 16, 2011, the Veteran indicated his willingness to transfer to a VA Medical Center (VAMC) if there was a bed available.  As there is no further reference in the record as to the status of bed availability, it remains unclear to the Board whether or not it was feasible for the Veteran to transfer to a VAMC.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that at on February 17, 2011, a VA facility was not feasibly available to him.

In sum, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses have been met.  Accordingly, all doubt with respect to the claim is resolved in favor of the Veteran, and his claim for payment or reimbursement of unauthorized medical expenses at the Munroe Regional Medical Center on February 17, 2011 is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Payment or reimbursement of unauthorized medical expenses for medical treatment received on February 17, 2011 at the Munroe Regional Medical Center is granted.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


